COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


DONALD VALCOLEN FREW
                                             MEMORANDUM OPINION * BY
v.              Record No. 0270-96-1        JUDGE NELSON T. OVERTON
                                                OCTOBER 1, 1996
PATRICIA CHADWICK FREW


           FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                           Robert P. Frank, Judge
                Oldric J. LaBell, Jr., for appellant.

                Robert B. Halkowich (Spencer and Halkowich,
                P.C., on brief), for appellee.



      Donald Frew (husband) appeals the decision of the circuit

court concerning the final decree of divorce from Patricia

Chadwick Frew (wife).       For the reasons that follow, we affirm the

trial court.

      The parties separated in 1983, when they signed a separation

agreement that provided for payment from husband to wife.

Husband filed for divorce on January 25, 1994.             While that suit

was pending, wife filed an action at law to recover non-payment

of the separation agreement on November 29, 1994.            On December 1,

1995, the circuit court rendered a final judgment on the law

action, interpreting a disputed provision and assigning an

arrearage.       That decision was appealed on January 3, 1996 to this

Court. 1
            *
          Pursuant to Code        §    17-116.010   this    opinion   is   not
designated for publication.
      1
          The Court of Appeals had no jurisdiction over the law
     The final decree of divorce was entered on January 5, 1996.

In that decree the trial judge incorporated his ruling and

interpretation of the earlier law action.    Husband appeals from

this order.

     Husband's appeal concerns the interpretation of the

separation agreement, fully argued and adjudicated in the law

action.   He does not contend that the judge erred by

incorporating the previous order into the divorce decree, only

that the previous order was decided incorrectly.       He assigns no

error to the actions of the judge in this case, but rather

addresses his arguments to the ruling of the judge in the law

action.
     Because we find no reversible error by the trial judge in

this case, we affirm the decision below.    Any error in the law

action will be considered by the Supreme Court of Virginia, where

jurisdiction properly lies.

                                           Affirmed.




action and transferred the appeal to the Supreme Court of
Virginia pursuant to Code § 8.01-677.1. See Frew v. Frew, Record
No. 0251-96-1 (October 1, 1996) (unpublished).




                               - 2 -